DETAILED ACTION
Information Disclosure Statement
The information disclosure statements filed 05/02/2022 and 06/23/2022 have been acknowledged and considered by the examiner.  The IDS filed on 5/02/2022 is duplicated the IDS filed on 06/23/2022.  Therefore, the references cited on IDS filed on 5/02/2022 are crossed out.  An initialed copy of the PTO-1449 filed on 06/23/2022 is included in this correspondence.
Reasons for Allowance
Claims 1,2,5-11,14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach a new limitation “the display part comprises a substrate, an array layer, a pixel layer, a thin-film encapsulation layer, and a cover, which are sequentially stacked, and the substrate is provided with a concave-hole portion having a convex curved surface combined with the image-acquiring-end portion having a concave curved surface” recited in claims 1 and 8.
Jia (US Pub. 2022/0019758 A1) discloses a display device comprising an optical sensor 200. The display device comprises a light-transmitting portion 651 having a concave surface 651a (Fig.13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691